Citation Nr: 1600571	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  15-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation higher than 30 percent for service-connected chronic right knee strain with limitation of extension.

2.  Entitlement to a disability evaluation higher than 10 percent for service-connected chronic right knee strain instability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to June 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

As explained below, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record in this case.  Consequently, the issue is considered part of the Veteran's increased rating appeal and is included among the issues listed on the first page of this decision.

The issues of entitlement to a disability evaluation higher than 30 percent for service-connected right knee limitation of extension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee strain is manifested by severe instability.

2.  The right hip condition is not related to service or a service-connected disability.  





CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation of 30 percent for subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).

2.  A right hip disorder was not incurred in or aggravated by service, nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased rating, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a preadjudicatory notice letter dated in August 2012 to the Veteran which met the VCAA notice requirements.

Regarding the service connection claim, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2012.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA knee examinations in October 2011 and October 2012.  He had a VA hip examination in October 2012, and was provided addendum opinions in May and June of 2015.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.




Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Right Knee Instability

The Veteran contends that a higher evaluation is warranted for right knee instability, currently rated as 10 percent disabling.  To the extent that the Veteran is seeking higher separate ratings under any of the other diagnostic codes pertaining to knee disabilities, those contentions are addressed in the remand portion of this decision.  

The Veteran's right knee instability is evaluated under Diagnostic Code 5257, which provides for an evaluation of 10 percent for a knee with slight recurrent subluxation or lateral instability, 20 percent for a knee with moderate recurrent subluxation or lateral instability, and an evaluation of 30 percent for a knee with severe recurrent subluxation or lateral instability.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

The Veteran was provided a VA knee examination in October 2011.  The diagnosis was right knee strain with chronic pain and limitation of motion.  The examiner noted that the Veteran had to leave his job driving a fork lift in a warehouse due to the knee disability and a back problem.  The Veteran reported that his right knee has become progressively more painful and has resulted in recurrent effusions that required periodic drainage.  He has had fibrosis of the knee which has required physiotherapy to gain movement.  Currently the condition is manifested by constant pain in the right knee, with an intensity of 4-5 on a scale of 0-10.  He experiences giving way of the knee which causes him to fall about once a week.  He experiences episodes of locking about two or three times a day.  Flare-ups occur about three to four times a month, with a duration of about three to five days.  Range of motion testing revealed flexion limited by pain to 80 degrees, and extension limited by pain to 40 degrees.  The examiner observed that the right knee had less movement than normal, weakened movement, excess fatigability, pain on movement, atrophy of disuse, disturbance of locomotion, tenderness or pain to palpation, and interference with sitting, standing, and weight-bearing.  Frequent episodes of joint locking, pain, and effusion were noted.  Stability testing was within normal limits, with the exception of medial-lateral laxity evaluation, which revealed "a very slight minimal laxity at the lateral ligament of the right knee."  The Veteran uses a cane and a scooter to assist his ambulation.  

Upon examination in October 2012, the Veteran reported that he had fallen approximately eight times in the last month.  He reported that his pain has increased substantially during past year.  The pain is constant and the only relief comes when the pain medication puts him to sleep.  The pain is always 8/10 and the Veteran reported having a "high" pain threshold.  Range of motion testing revealed flexion limited by pain to 10 degrees, and extension limited by pain to 10 degrees.  The examiner observed that the right knee had less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, instability of station, disturbance of locomotion, tenderness or pain to palpation, and interference with sitting, standing, and weight-bearing.  Frequent episodes of joint locking, pain, and effusion were noted.  The Veteran uses a cane, brace, and a golf cart to assist his ambulation.  The examiner opined that, due to the right knee condition, functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner was unable to perform stability tests on the right knee due to the Veteran's report of excessive pain.  

An October 2012 statement from the Veteran's neighbor, A.O.B., notes that the Veteran's mobility is decreasing, and he is no longer able to walk to his mailbox, mow his lawn, or plant his vegetable garden.  

The Veteran asserts in an August 2014 statement that the right knee condition has worsened and causes constant pain.  He states that his doctors have advised him the condition warrants surgery, but in light of his age and cancer treatments, they did not recommend surgery.  

A December 2014 statement from Dr. A.D. notes that the Veteran has "significant pain in his hip and knee for which he wears a brace and walks with a cane, sometimes a walker.  His pain is such that it limits his ambulation/mobility and significantly impairs his activities of daily living."

In light of the lay and medical evidence indicating frequent falls and extreme pain that limits ambulation and other daily activities, the Board finds that the Veteran's right knee instability is severe and a 30 percent evaluation is warranted.  This is the maximum evaluation allowed for knee instability under the schedular criteria.  To the extent that the Veteran seeks a higher rating, on an extraschedular basis or under any other applicable diagnostic code, those contentions are addressed in the remand portion of this decision.  

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service Connection for a Right Hip Condition

The Veteran contends that his current right hip condition is secondary to the service-connected knee disabilities.

Service treatment records are silent for complaints or treatment of any hip problems.  VA treatment records show consistent reports of persistent right hip pain.  X-ray findings of May 2013 note chronic right hip pain with no underlying diagnosis.  

Upon examination in October 2012, the diagnosis was right hip strain.  The Veteran reported that his right hip has bothered him for a number of years, and that he believes that knee pain and instability has caused an altered gait.  He wears a heavy right knee brace and walks with a stiff knee in extension.  He reported that right hip pain has increased substantially within the last year, and is now constant.  After a physical examination, the VA examiner opined that the right hip condition is not related to service or the service-connected knee conditions.  The rationale was that, "the Veteran does report subjective symptoms consistent with a right hip strain.  He claims pain for many years with recent worsening.  There is no evidence of arthritic changes on right hip x-ray.  No other objective findings.  In view of the right knee findings and lack of outside medical evidence, this reviewer believes that it would be speculative to assert that his current right hip complaints are due to a right knee strain that occurred 55 years ago."

A May 2015 VA examiner provided an opinion that the right hip condition was not incurred in service, and was not caused or aggravated by the service-connected right knee conditions.  The rationale was that, "medical literature does not support a causative correlation between a knee condition causing a hip condition.  The Veteran's hip and knee x-rays were normal.  If there had been significant aggravation occurring in either joint, one would expect findings of degenerative changes almost 50 years after military service."  As the May 2015 VA examiner did not review the service treatment records, she was asked to provide an addendum opinion in June 2015.  Upon review of all of the evidence of record, including service treatment records, the examiner responded that her May 2015 opinion remained unchanged.  

The VA examinations are highly probative medical evidence.  The VA examiners were informed of the relevant evidence, relied on accurate facts, and gave fully articulated opinions that were supported by sound reasoning.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Board acknowledges the Veteran's contentions that his right hip condition is related to his service-connected knee conditions.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462 (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex right hip condition.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  The etiology of the current right hip condition is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the right hip condition and his service, or his service-connected knee disabilities.  Rather, the competent evidence of record indicates that the right hip strain is not related to service or to the service-connected knee disabilities.  

Accordingly, the preponderance of the evidence is against the claim for service connection for a right hip condition, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation of 30 percent for right knee instability, on a schedular basis only, is granted.

Entitlement to service connection for a right hip disability is denied.


REMAND

The Veteran was last provided a VA knee examination in October 2012.  Since then, he has submitted several statements, most recently his July 2015 VA Form 9, describing additional treatment for the right knee conditions due to worsening.  As noted above, the Board has awarded the highest available schedular rating for the right knee instability condition.  In light of evidence of worsening and the length of time since the last examination, an additional VA examination is necessary to assist in determining whether a higher rating is warranted for either knee condition on a schedular or extraschedular basis.

Finally, the Veteran has indicated that he is currently in receipt of Social Security benefits secondary to his knee disabilities.  These records are not in the claims file and should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's right knee conditions.  The examiner should also address the functional impact of the knee disability on his ability to obtain or maintain employment.  

3.  After completing the above and any additional development deemed necessary, to include submitting the claim for an increased rating for the Veteran's knee conditions to the Director, Compensation Service, for extraschedular consideration, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


